


EXHIBIT 10.30.1

 

CONSENT TO ASSIGNMENT

 

This Consent to Assignment (this “Agreement”) is dated as of March 31, 2006,
among W2005 BWH III Realty, L.L.C., a Delaware limited liability company
(“Landlord”), The MacGregor Group, Inc., a Delaware corporation (“Assignor”),
and Investment Technology Group, Inc., a Delaware corporation (“Assignee”).

 

RECITALS:

 

A.            Assignor and Boston Wharf Co., a Massachusetts general partnership
(the “Original Landlord”), entered into that certain Lease dated as of
August 15, 2000 (the “Lease”), under which Landlord is leasing to Assignor
approximately 37,551 rentable square feet of floor area in the building located
at 321 Summer Street, Boston, Massachusetts.  (the “Building”). Capitalized
terms used herein but not defined shall be given the meanings assigned to them
in the Lease.

 

B.            Assignor desires to assign the Lease to Assignee, and Assignee
desires to assume all of Assignor’s obligations under the Lease, subject to the
terms and conditions contained herein.

 

C.            Landlord has succeeded to the interest of Original Landlord as
owner of the Building and as landlord under the Lease.

 

AGREEMENTS:

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Consent. Subject to the terms and conditions contained in this
Agreement, Landlord hereby consents to the assignment of the Lease by Assignor
to Assignee pursuant to the Lease Assignment and Assumption Agreement between
Assignor and Assignee, a true copy of which is attached hereto as Exhibit A (the
“Assignment”). Landlord’s consent contained herein shall not waive its rights as
to any subsequent assignment, sublease or other transfer and shall not be
construed as a consent to any modifications of the terms of the Lease contained
in the Assignment (if any) unless such modifications are expressly set forth in
this Agreement.

 

2.             Assumption of Liabilities. Assignor and Assignee shall be jointly
and severally liable to Landlord for all of the obligations of the “Tenant”
under the Lease (whether arising or accruing before or after the effective date
of the Assignment), including, without limitation, the indemnification
obligations, and Landlord may enforce the same directly against Assignee or
Assignor or both.

 

3.             No Obligations Created. Each of the parties to this Agreement
agree and acknowledge that Landlord shall have no obligation or liability under
the terms of the Assignment. Without limiting the generality of the foregoing,
Landlord shall have no liability for (and shall not be bound by) any
modifications, deletions or waivers of any provision of the Lease which Landlord
has not agreed to specifically in writing. Additionally, Landlord shall have no
obligation to give notice of any default under the Lease except to Assignee (and
only

 

1

--------------------------------------------------------------------------------


 

to the extent required under the Lease) and shall have no obligation to deal
with any party other than Assignee with respect to the Lease or the Premises.
Assignee hereby releases, acquits and forever discharges Landlord and its
agents, employees, officers, directors, partners and affiliates from any and all
claims, liabilities and obligations arising out of or in any way related to the
Assignment which Assignee or any party claiming by, through or under Assignee
now has or may ever have in the future against Landlord or any of such other
parties. Assignee acknowledges that Landlord would not have entered this
Agreement without such release.

 

4.             [Intentionally Omitted.]

 

5.             Condition of Premises. Landlord makes no representations or
warranties, express or implied, concerning the condition of the Premises, and
Assignee accepts the Premises in their “as-is” condition as of the date hereof,
subject to Landlord’s ongoing obligations under the Lease.

 

6.             Subordination. Assignor hereby subordinates to the interest of
Landlord any statutory lien, contractual lien, security interest or other rights
which Assignor may claim with respect to any property of Assignee.

 

7.             Security Deposit. Pursuant to Section 27.7 of the Lease, Assignor
has delivered to Landlord a letter of credit in the amount of $596,122 (the
“Letter of Credit”). Within thirty (30) days of the date of this Agreement,
Landlord shall return to Assignor the Letter of Credit. From and after the date
of this Agreement, Section 27.7 shall be deleted from the Lease and Assignee
shall have no obligation to provide a security deposit under the Lease.

 

8.             Conditions Precedent. The delivery to Landlord of the following
items no later than 3:00 p.m. Boston, Massachusetts, time on April 28, 2006,
shall be conditions precedent to Landlord’s consent as provided in Section 1
above:

 

(a)          $1,000.00 from Assignor, representing Landlord’s attorneys’ fees
incurred in connection with this Agreement;

 

(b)         $750 from Assignor, representing Landlord’s administrative fee
payable in connection with this Agreement;

 

(c)          certificate(s) of insurance from Assignee satisfying all the
requirements of the Lease; and

 

(d)         a photocopy of the original executed Assignment.

 

9.             Limitation of Liability. In addition to any other limitations of
Landlord’s liability as contained in the Lease, as amended to date, the
liability of Landlord (and its partners, shareholders or members) to either
Assignor or Assignee (or any person or entity claiming by, through or under
Assignor or Assignee) for any default by Landlord under the terms of the Lease
or any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Building shall be limited to such party’s actual
direct, but not consequential, damages therefor and shall be recoverable only
from the interest of

 

2

--------------------------------------------------------------------------------


 

Landlord in the Property and Landlord (and its partners, shareholders or
members) shall not be personally liable for any deficiency.

 

10.           Brokerage. Neither Assignor nor Assignee has dealt with any broker
or agent in connection with the negotiation or execution of the Assignment or
this Agreement. In no event shall Landlord be liable for any leasing or
brokerage commission with respect to the negotiation and execution of the
Assignment or this Agreement. Assignor and Assignee shall each jointly and
severally indemnify, defend and hold Landlord harmless from and against all
costs, expenses, attorneys’ fees and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through or
under the indemnifying party with respect to the Assignment or this Agreement.

 

11.           Notices; No Electronic Records. All notices and other
communications given pursuant to the Lease and this Agreement shall be in
writing and shall be (a) mailed by first class, United States mail, postage
prepaid, certified, with return receipt requested, and addressed to the parties
hereto at the address(es) listed below, (b) hand delivered to the intended
addressee, (c) sent by a nationally-recognized overnight courier (e.g., Federal
Express), or (d) sent by facsimile transmission followed by a confirmatory
letter. Notice sent by certified mail, postage prepaid, shall be effective three
business days after being deposited in the United States mail; all other notices
shall be effective upon delivery to the address of the addressee (even if such
addressee refuses delivery thereof). Landlord, Assignor and Assignee hereby
agree not to conduct the transactions or communications contemplated by this
Agreement, by electronic means, except by facsimile transmission as specifically
set forth in this Section 11; nor shall the use of the phrase “in writing” or
the word “written” be construed to include electronic communications except by
facsimile transmissions as specifically set forth in this Section 11. The
parties hereto may change their addresses by giving notice thereof to the other
in conformity with this provision. Without limiting the provisions of Section 3
hereof, the addresses for notice set forth below shall supersede and replace any
addresses for notice set forth in the Lease.

 

Landlord:

 

W2005 BWH III Realty, L.L.C.

 

 

c/o Spaulding and Slye

 

 

263 Summer Street

 

 

Boston, Massachusetts 02210

 

 

Attention: Property Manager

 

 

Telecopy No.: 617-439-0557

 

 

 

with a copy to:

 

W2005 BWH III Realty, L.L.C.

 

 

c/o Archon Group, L.P.

 

 

99 High Street

 

 

Boston, Massachusetts 02110

 

 

Attention: Regional Marketing Officer

 

 

Telecopy No.: 617-854-5540

 

3

--------------------------------------------------------------------------------


 

with a copy to:

 

W2005 BWH III Realty, L.L.C.

 

 

c/o Archon Group, L.P.

 

 

600 East Las Colinas Boulevard, Suite 400

 

 

Irving, Texas 75039

 

 

Attention: General Counsel — 321 Summer Street, Boston,

 

 

Massachusetts

 

 

Telecopy No.: 972-368-3199

 

 

 

Assignor:

 

The MacGregor Group, Inc.

 

 

c/o Investment Technology Group, Inc.

 

 

380 Madison Avenue

 

 

New York, New York 10017

 

 

Attention: General Counsel

 

 

Telecopy No.: 212-444-6494

 

 

 

Assignee:

 

Investment Technology Group, Inc.

 

 

380 Madison Avenue

 

 

New York, New York 10017

 

 

Attention: General Counsel

 

 

Telecopy No.: 212-444-6494

 

12.           Ratification. Assignor and Assignee hereby ratify and confirm
their respective obligations under the Lease, and represent and warrant to
Landlord that, as of the date hereof, they have no defenses thereto.
Additionally, Assignor, and Assignee further confirm and ratify that, as of the
date hereof, (a) the Lease is and remains in full force and effect, (b) to each
party’s knowledge, neither of such parties has any claims, counterclaims,
set-offs or defenses against Landlord arising out of the Lease or in any way
relating thereto or arising out of any other transaction between Landlord,
Assignor or Assignee, and (c) except as expressly provided for in this
Agreement, all tenant finish-work allowances provided to Tenant under the Lease
or otherwise, if any, have been paid in full by Landlord to Tenant, and Landlord
has no further obligations with respect thereto.

 

Landlord confirms and ratifies that, as of the date hereof, (a) the Lease is and
remains in full force and effect, and (b) to Landlord’s knowledge, Landlord has
no claims, counterclaims, set-offs or defenses against Assignee or Assignor
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord, Assignor or Assignee.

 

13.           Binding Effect; Governing Law. Except as modified hereby, the
Lease shall remain in full effect and this Agreement shall be binding upon
Landlord, Assignor, and Assignee and their respective successors and assigns. If
any inconsistency exists or arises between the terms of this Agreement and the
terms of the Lease, the terms of this Agreement shall prevail. This Agreement
shall be governed by the laws of the state in which the Premises are located.

 

14.           Amendment; Entire Agreement. This Agreement shall not be amended
or modified except by an instrument in writing signed by all the parties hereto
and this

 

4

--------------------------------------------------------------------------------


 

Agreement contains all of the agreements, understandings, representations and
warranties of the parties with respect to the subject matter hereof.

 

15.           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

EXECUTED as a sealed instrument as of the date first written above.

 

LANDLORD:

W2005 BWH III REALTY, L.L.C., a Delaware

 

limited liability company

 

 

 

By:

/s/ John M. Matteson

 

Name:

  John M. Matteson

 

Title:

  AVP

 

 

 

 

ASSIGNOR:

THE MACGREGOR GROUP, INC., a

 

Delaware corporation

 

 

 

 

By:

/s/ P. Mats Goebels

 

Name:

  P. Mats Goebels

 

Title:

  Director & Secretary

 

 

 

 

ASSIGNEE:

INVESTMENT TECHNOLOGY GROUP,

 

INC., a Delaware corporation

 

 

 

 

By:

/s/ P. Mats Goebels

 

Name:

  P. Mats Goebels

 

Title:

  Managing Director, General Counsel & Secretary

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Copy of the Assignment

 

 

A-1

--------------------------------------------------------------------------------

 

LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Lease Assignment and Assumption Agreement (this “Agreement”) is hereby
entered into as of the 2nd day of January, 2006 by and between The MacGregor
Group, Inc., a Delaware corporation (“Assignor”), and Investment Technology
Group, Inc., a Delaware corporation (“Assignee”).

 

WHEREAS, Boston Wharf Co., a Massachusetts general partnership, and Assignor
entered into that certain Lease (the “Lease”) dated as of August 15, 2000 with
respect to a portion of the building located at and known as 321 Summer Street,
Boston, Massachusetts.

 

WHEREAS, Assignor has agreed to assign to Assignee all of its right, title and
interest in and to the Lease and the leasehold estate created thereby for the
remaining term thereof and Assignee has agreed to accept such assignment and
assume all of the obligations of the tenant under the Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto hereby
agree as follows:

 

1.  As of January 3, 2006 (the “Effective Date”), Assignor hereby assigns to
Assignee all of Assignor’s right, title and interest as tenant in and to the
Lease and the leasehold estate created thereby for the remaining term thereof on
and after the Effective Date.

 

2.  Assignee hereby accepts the within assignment effective as of the Effective
Date and agrees to assume, be bound by and perform all of the obligations of the
tenant under and pursuant to the terms and provisions of the Lease arising prior
to, on or after the Effective Date.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Lease Assignment
and Assumption Agreement as a sealed instrument as of the date first above
written.

 

ASSIGNOR:

 

THE MACGREGOR GROUP, INC., a Delaware
corporation

 

 

By:

/s/ P. Mats Goebels

 

 

Name: P. Mats Goebels

 

Title: Director and Secretary

 

--------------------------------------------------------------------------------


 

ASSIGNEE:

 

INVESTMENT TECHNOLOGY GROUP, INC.,
a Delaware corporation

 

 

By:

/s/ P. Mats Goebels

 

 

 

Name: P. Mats Goebels

 

 

Title: Managing Director and Secretary

 

2

--------------------------------------------------------------------------------
